Citation Nr: 0900939	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for arthralgia, to 
include fibromyalgia.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder, to include manic depression.  

3.  Entitlement to service connection for arthralgia, to 
include Marfan's syndrome.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression and manic depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1992 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008 in 
Muskogee, Oklahoma.  A copy of the transcript is of record.  

The newly reopened claim of service connection for depression 
is remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In a September 1995 rating determination, the RO denied 
service connection for multiple fibromyalgia and manic 
depression; the veteran was notified of this decision that 
same month and did not appeal.  

2.  Evidence received since the September 1995 rating 
decision denial of service connection for multiple 
fibromyalgia and manic depression raises a reasonable 
possibility of substantiating the claims.

3.  The veteran's current arthralgia from Marfan's syndrome, 
previously diagnosed as fibromyalgia in service, is of 
service origin.  


CONCLUSIONS OF LAW

1.  The RO's September 1995 rating determination denying 
service connection for fibromyalgia and manic depression 
became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008). 

2.  Evidence received since the September 1995 rating 
determination denying service connection for fibromyalgia and 
manic depression is new and material, and the veteran's 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3.  Arthralgia from Marfan's syndrome was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions on this claim, as they relate to the 
issues of whether new and material evidence has been 
received, and as a result of the subsequent grant of service 
connection for arthralgia from Marfan's syndrome, further 
assistance is not required to substantiate that element of 
the claim.

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for multiple fibromyalgia and 
manic depression in September 1995.  The veteran did not file 
an appeal, and the September 1995 rating decision became 
final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a September 1995 rating determination, the RO denied 
service connection for multiple fibromyalgia and manic 
depression; the veteran was notified of this decision that 
same month and did not appeal.  For this reason, the 
September 1995 rating determination denying service 
connection for fibromyalgia and manic depression became 
final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

The veteran has requested reopening of these claims.  He 
contends that service connection is warranted for multiple 
fibromyalgia, including complaints of arthralgia, and for 
manic depression.  The February 2005 rating decision 
currently on appeal denied reopening of these claims, finding 
that the evidence received since the prior final September 
1995 rating decision was not new and material.  Because the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
actions in the February 2005 rating decision on appeal, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

Reopening Service Connection for Arthralgia/Fibromyalgia

In the September 1995 rating determination, the RO noted that 
service treatment records showed on enlistment examination 
that the veteran gave no history of multiple fibromyalgias; 
however, beginning in February 1994, the veteran was seen for 
complaints of multiple joint pains and he reported having had 
a history of diffuse arthralgia for six years.  The RO also 
noted that the veteran was diagnosed with multiple 
arthralgias in April 1994.  The RO further observed that, at 
the time of a July 1995 VA examination, the veteran gave a 
history of multiple fibromyalgias beginning in basic 
training, but on physical examination, the examiner did not 
diagnose multiple fibromyalgia, and no clinical findings of 
multiple fibromyalgia were shown on examination.  

Evidence received subsequent to the September 1995 rating 
determination includes multiple treatment records containing 
diagnoses of fibromyalgia.  In a November 2004 statement, the 
veteran's private physician, M. Grotheer, M.D., indicated 
that the veteran had been a patient of his until the time 
that he had gone into the Army.  He reported that he had 
never treated the veteran or seen him for signs of bipolar 
disorder or fibromyalgia.  

Also added to the record are the results of a February 2006 
VA examination.  At the time of the examination, the examiner 
diagnosed the veteran as having a history of multiple 
arthralgia with negative examination.  He ordered laboratory 
tests which revealed a positive rheumatoid factor.  The 
examiner offered the opinion that the veteran's multiple 
arthralgias were due to mild rheumatoid arthritis.  The bases 
for this opinion included that there was no evidence of 
fibromyalgia.  

In a September 2007 addendum to the February 2006 VA 
examination report, the VA examiner indicated that he had 
reviewed the claims file.  He observed that the service 
enlistment examination was negative for any arthritis, and 
noted that, while in service, the veteran complained of 
having pain in the joints.  The VA examiner observed that the 
veteran had been seen in the rheumatology clinic in service, 
and it was noted at that time that an inflammatory disease 
process was doubtful, and that it was more likely 
fibromyalgia.  The VA examiner wrote that there was no 
definitive diagnosis of rheumatoid arthritis and only the 
rheumatoid factor had been positive.  He also noted that 
there was no swelling of the joints or rheumatoid nodules or 
morning stiffness.  He indicated that based upon this it was 
very difficult to give an opinion without speculating whether 
the current symptoms were related to the complaints in 
service.  The reasons was that there was no definitive 
diagnosis of rheumatoid arthritis.  

Also added to the record was a October 2007 VA fee basis 
(QTC) report prepared for VA.  The examiner noted that he had 
reviewed the record, and that the veteran had a long history 
of arthralgia involving multiple joints.  The examiner 
observed that the veteran had been given a diagnosis of 
fibromyalgia in the Army which had persisted to date.  He 
noted that a Dr. Harris had used the term myalgia and 
myositis, and that others had used the terms arthralgia or 
rheumatism for same or similar symptoms.  

The October 2007 VA fee basis examiner offered the opinion 
that the most likely condition to explain the veteran's 
arthralgia was hyperextensibility syndrome or Marfan's 
syndrome.  He indicated that the veteran met the criteria for 
this by arm span and history of multiple joint injuries and 
pain.  He opined that the veteran did not meet the criteria 
for fibromyalgia due to lack of trigger points and lack of 
muscle pain, and did not meet the criteria for rheumatoid 
arthritis.  The October 2007 VA fee basis examiner offered 
the opinion that the veteran's Marfan's syndrome became 
symptomatic in the service and was, therefore, service-
connected by virtue of timing and physiologically by the 
trauma of strenuous physical exercise of the service, which 
caused injury to the hyperextensible ligaments and joints.  
The resulting opinion was that the diagnosis was arthralgia 
from Marfan's syndrome, which was due to service-related 
multiple traumas.  

At the time of the November 2008 personal hearing, the 
veteran testified that he had never been treated for any 
muscular type pain prior to entering service.  He noted that 
he was seen with multiple joint complaints several times in 
service, and that he had been diagnosed with fibromyalgia.  
The veteran indicated that his problems had continued from 
service to the present time.  

The newly received evidence provides for a current disability 
with regard to the veteran's current arthralgias and medical 
opinion relating these arthralgias to the veteran's period of 
service.  This evidence relates to previously unestablished 
elements of the claim of a current disability and a link 
between the current disability and service, and provides a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim for an 
arthralgia disorder, to include fibromyalgia, is reopened.  

As the claim has been reopened, the Board will now address 
the issue on the merits.  Service connection will be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran's service treatment records reveal that he was 
seen with complaints of multiple joint pains in service and 
on several occasions was diagnosed as having fibromyalgia.  
The Board further notes that the veteran has been diagnosed 
as having fibromyalgia on numerous occasions subsequent to 
service in VA treatment records; however, there have been no 
findings or diagnoses of fibromyalgia on numerous VA 
examinations.  The Board also observes that the veteran has 
been diagnosed as having possible rheumatoid. arthritis but 
this has not been confirmed by laboratory testing.  

The Board also notes that the veteran has been diagnosed as 
having arthralgia from Marfan's syndrome.  The October 2007 
examiner noted that this condition became symptomatic in the 
service and was therefore service connected.  The bases for 
this opinion were the timing of onset of symptomatology, that 
there was physiological explanation of the trauma of 
strenuous physical exercise in service that was sufficient to 
cause injury to the veteran's hyperextensible ligaments and 
joints. 

Based upon the in-service findings of arthralgia; the 
veteran's reports of continuity of symptomatology since 
service, which are consistent and credible; the medical 
evidence of record showing in-service symptomatology and 
continued post-service symptomatology, variously diagnosed; 
and the October 2007 VA fee basis examiner's opinion that the 
veteran has arthralgia from Marfan's syndrome, which is 
buttressed by specific references to the record and rationale 
for the opinion, service connection is warranted for 
arthralgia from Marfan's syndrome.  

Reopening Service Connection for Depression

As noted above, the RO denied service connection for manic 
depression in September 1995.  In the decision, the RO denied 
service connection for manic depression, finding that this 
condition was neither incurred in or caused by service. The 
RO also found that manic depression did not manifest to a 
compensable degree within one year of discharge from service, 
without making a finding as to whether it was considering 
manic depression a psychosis for the purpose of presumptive 
service connection.  The RO indicated that service treatment 
(medical) records showed no findings with regard to manic 
depression, and that the July 1995 VA examination showed no 
findings of manic depression.  The Board notes that the 
veteran was found to have Axis I diagnoses of an adjustment 
disorder, depression, secondary to fibromyalgia, and no manic 
depression was noted at the time of his July 1995 VA 
examination.  

Evidence received subsequent to the September 1995 rating 
decision includes medical evidence of numerous diagnoses of 
depression.  The Board further notes that, based upon the 
Board's decision herein, service connection is being granted 
for arthralgia from Marfan's syndrome.  At the time of his 
November 2008 hearing, the veteran testified that it was his 
belief that his current depression was related to his 
arthralgia, for which service connection has now been 
granted.  

The newly received evidence provides for a current disability 
and a possible relationship of the psychiatric disorders to 
his now service-connected arthralgia resulting from Marfan's 
syndrome.  This evidence relates to previously unestablished 
elements of the claim, namely, a current disability and a 
link between the current disability and a (now) service-
connected disability.  38 C.F.R. § 3.156(a).  Therefore, the 
veteran's claim for a psychiatric disorder, to include manic 
depression and depression, is reopened.  The reopened claim 
is addressed in the REMAND order below. 


ORDER

New and material evidence having been received, service 
connection  for arthralgia, to include fibromyalgia, is 
reopened. 

Service connection for arthralgia from Marfan's syndrome is 
granted.  

New and material evidence having been received, service 
connection for a psychiatric disorder, to include depression 
and manic depression, is reopened.


REMAND

As it relates to the issue of service connection for a 
psychiatric disorder, to include depression and major 
depression, as noted above, service connection is now in 
effect for arthralgia from Marfan's syndrome.  The veteran 
has indicated that it is his belief that his current 
psychiatric disorder, to include depression and/or major 
depression, is related to his now service-connected 
arthralgia from Marfan's syndrome.  The Board is aware of the 
July 1995 VA examiner's findings and the notation in service 
that the veteran's fibromyalgia caused stress.  The Board 
further notes that the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder, and its relationship, if any, 
to his period of service or his service-connected arthralgia 
from Marfan's syndrome.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
38 C.F.R. § 3.310 was revised, effective October 10, 2006.  
Because the veteran filed his currently appealed claims for 
service connection (to reopen) in October 2004, prior to the 
date of the 38 C.F.R. § 3.310 regulation change, whichever 
version of 38 C.F.R. § 3.310 that is most favorable to the 
veteran should be applied in adjudicating the reopened issue 
of service connection for a psychiatric disorder, to include 
depression and/or major depression.  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder, to include depression and/or major 
depression, is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the etiology of any current psychiatric 
disorder, to include manic depression and 
depression.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should offer an opinion on 
the following questions: 
a) Is it at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder, if found, 
is related to the veteran's period of 
active service?  
b) If not, is it at least as likely as 
not that the veteran's service-connected 
arthralgia from Marfan's syndrome caused 
or aggravated (permanently worsened in 
severity) any current psychiatric 
disorder?  The examiner should provide 
rationales for these opinions.

2.  If the benefit sought on appeal 
remains denied on the issue of service 
connection for a psychiatric disorder, to 
include depression and/or major 
depression, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


